DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what structure is required to meet the scope of the electronic device.  It is unclear what structure the circuitry is required to meet the scope of the claims.  Furthermore, “a multi-level mixing clock scheme” is not defined; it is unclear how a process/scheme serves to limit an apparatus claim.
Regarding claim 9, “the voltage levels” lacks proper antecedent basis.
Regarding claims 16 and 17, it is unclear what the scope the terms “a multi-level mixing clock scheme” encompasses.  
The other claims are indefinite based on their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 10, 15-17, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Na et al. (U.S. Patent Application Publication 2017/0040362).
Regarding claims 1, 2, 6, 10, 15-17, Na et al. disclose (Fig. 7; [0075], [0080]) a method and an electronic device comprising circuitry (708; 710; inherent voltage signal source providing 722 and 732) configured to drive a unit pixel (Fig. 7) for a time of flight camera ([0075]) according to a multi-level mixing clock scheme ([0080] “time-varying multi-level voltage signal”).  Na et al. further disclose (Fig. 7; [0080]) a first trace (line connecting 708 to 722) and a second trace (line connecting 710 to 732) and wherein the scheme comprises supplying an effective first trace modulation signal (722) to the first trace and an effective second trace modulation signal (732) to the second trace.  Since the same structure is disclosed by Na et al., the scheme is an active or passive scheme.  Na et al. further disclose ([0075]) a light source (LED) and a image sensor (array of pixels) as claimed.  Since the method of Na et al. is carried out by a processor (1806) it has instructions as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. in view of Koizumi et al. (U.S. Patent Application Publication 2002/0054390).
Regarding claims 3-5, Na et al. disclose the claimed invention as set forth above.  Na et al. do disclose three voltage levels.  Koizumi et al. teach (Fig. 10; [0065]) applying a multi-step signal to a pixel having three voltage levels or other multi-levels.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide three levels in the apparatus of Na et al. in view of Koizumi et al. to simplify the signal generating circuitry as taught, known and predictable.
Claims 7, 8, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. in view of Kamiyama et al. (U.S. Patent Application Publication 2012/0248290).
Regarding claims 7, 8, 11, 12, Na et al. disclose the claimed invention as set forth above.  Na et al. do not disclose switches or predefined voltage levels.  Kamiyama et al. teach (Figs. 22, 23) providing multi-level signals by using switches (156) and predefined voltage levels (152, 154, 164) as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a configuration in the apparatus of Na et al. in view of Kamiyama et al. to easily obtain a multi-level signal as taught, known and predictable.   
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. in view of Kim et al. (U.S. Patent Application Publication 2005/0007325).
Regarding claim 9, Na et al. disclose the claimed invention as set forth above.  Na et al. do not disclose analog buffers as claimed.  Kim et al. teach (abstract) providing analog buffers to minimize distortion ([0069]).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a configuration in the apparatus of Na et al. in view of Kim et al. to obtain less distorted voltage output signal as taught, known and predictable.   
Claims 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. in view of Fifield (U.S. Patent 9,000,837).
Regarding claims 13, 14, Na et al. disclose the claimed invention as set forth above.  Na et al. do not disclose a digital buffer as claimed.  Fifield teaches (Fig. 1) providing a digital buffer (130) that is enabled/disabled to provide a varying output voltage as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a configuration in the apparatus of Na et al. in view of Fifield to conventionally and effectively implement a varying voltage output as taught, known and predictable.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/THANH LUU/Primary Examiner, Art Unit 2878